Citation Nr: 1542604	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to lumbar spine and right hip disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from April 1986 to December 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2013, the Veteran testified at a videoconference Board hearing.  In a May 2014 decision, the Board granted an increased rating for a lumbar spine disability and remanded the remaining issue for further development.  


REMAND

In the remand portion of the May 2014 decision, the Board requested that outstanding VA treatment records be obtained and that the Veteran be scheduled for a VA examination to obtain an opinion.  Additional VA treatment records were obtained and the Veteran was scheduled for a VA examination.  The Veteran failed to report, and the denial was continued.

However, the Veteran was not informed that an examination would be scheduled or of the consequences of failing to report for a scheduled examination, and the notice of the scheduled examination is not of record.  Also, the request to schedule the examination shows an incorrect street name.  

The Veteran also failed to report for two scheduled VA examinations for another disability.  He has stated that he did not receive notice of the first examination and the requests to schedule both examinations used of the same incorrect street name.  

Thus, to ensure due process, the Veteran should be provided another opportunity to report for a VA examination.  Notice of examination should be sent to the correct street address, as shown in a September 2015 letter.  The Veteran is notified that it is his responsibility to report for any scheduled examination, and that the consequences of failing to report for an examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(b) (2015).  

While on remand, updated VA treatment records should be obtained.  The record contains VA treatment records dated through March 2015.  Thus, any VA treatment notes dated since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since March 2015.

2.  Then, schedule the Veteran for a VA examination with a medical doctor.  Ensure that the notice of examination is sent to the correct street address, as shown in a September 2015 letter, and that the notice of examination is added to the claims file.  The examiner must review the claims file and must note that review in the report.  The examiner should note the service medical records which show an altered posture in October 1997 and tenderness at C7 in November 1997; the July 2013 VA examination report which shows a mildly stooped posture due to a loss of lumbar lordosis; and the Veteran's statements regarding in-service injury and continuity of symptomatology since service.  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

(a) Opine whether a cervical spine disability was at least as likely as not (50 percent probability or greater) incurred in or due to or the result of active service, to include the documented falls that led to injuries to the low back.  

(b) Opine whether a cervical spine disability was at least as likely as not (50 percent probability or greater) caused by service-connected lumbar spine or right hip disabilities.  

(c) Opine whether a cervical spine disability was at least as likely as not (50 percent probability or greater) aggravated (permanently worsened beyond the normal progression of the disorder) by service-connected lumbar spine or right hip disabilities.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

